Per Curiam.
February 18, 1963, plaintiff was a passenger in a taxicab which was struck in the rear by a second vehicle. Suit was commenced against both the cab company and Eugene Leavy, owner-operator of the second vehicle. A jury verdict was returned against both defendants for $12,500.
Defendant cab company appeals and urges as one ground for appellate relief that it was unduly restricted in its right of cross-examination of the plaintiff. The restriction complained of occurred when defendant asked plaintiff if she had not made certain statements relating to her physical condition when she was admitted to the hospital on a prior occasion not related to the present accident. Defendant was precluded from pursuing this line of cross-examination because the hospital records were not in evidence.
This was reversible error. The inquiry was proper and had a direct relation to plaintiff’s alleged injuries in this case. Full cross-examination on this point should have been allowed.
Reversed and remanded for new trial with costs to defendant.